Case 1:19-cr-00651-LTS Document 834 Filed 09/15/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee ee x
UNITED STATES OF AMERICA ORDER OF JUDICIAL REMOVAL
~ against — Criminal Docket No. 19 Cr. 651 (LTS)
CRISTIAN ULMANU,
Defendant.
~ oe eee xX

Upon the application of the United States of America, by Samuel Rothschild, Assistant

United States Attorney, Southern District of New York; upon the Factual Allegations in Support

of Judicial Removal; upon the consent of CRISTIAN ULMANU (the “defendant”); and upon all

prior proceedings and submissions in this matter; and full consideration having been given to the

matter set forth herein, the Court finds:

l.

2.

The defendant is not a citizen or national of the United States.

The defendant is a native and citizen of Romania.

On or about April 13, 2017, the subject was admitted to the United States as a
nonimmigrant temporary visitor for pleasure (B-2).

At the time of sentencing in the instant criminal proceeding, the defendant will be
convicted in the United States District Court, Southern District of New York, of the
following offense: Conspiracy to Commit Wire and Bank Fraud, in violation of
Title 18, United States Code, Section 1349.

A total maximum sentence of 30 years’ imprisonment. may be imposed for the

above-mentioned offense.
Case 1:19-cr-00651-LTS Document 834 Filed 09/15/21 Page 2 of 2

6. The defendant is subject to removal pursuant to Section 237(a)(1)(B) of the
Immigration and Nationality Act of 1952, as amended (“Act”), 8 US.C. §
1227(a)(1)(B), in that after admission as a nonimmigrant under Section 101 {a)(15)
of the Act, he has remained in the United States for a time longer than permitted;
and Section 237(a)(2){A)(lii) of the Act, 8 U.S.C. § 1227(a)(2)(A) (it), as a
noncitizen convicted of an aggravated felony, as defined under section
101(a)(43)(M) of the Act, 8 U.S.C. § 1101(a)(43)GVD), at any time after admission.
7. The defendant has waived his right to notice and a hearing under Section 238(c) of
the Act, 8 U.S.C. § 1228(c).
8. The defendant has waived the opportunity to pursue any and all forms of relief and
protection from removal.
9, The defendant has designated Romania as the country for removal pursuant to
Section 240(d) of the Act, 8 U.S.C. § 1229a(d).
WHEREFORE, IT IS HEREBY ORDERED, pursuant to Section 238(c) of the Act, 8
U.S.C. § 1228(c), that the defendant shall be removed from the United States promptly upon his
release from confinement, or, ifthe defendant is not sentenced to a term of imprisonment, promptly
upon his sentencing, and that the defendant be ordered removed to Romania.

Dated: New York, New York

Sgplentar 4 2021

|

ATH

HONORABLE LAURA TAYLOR SWAIN
CHIEF UNITED STATES DISTRICT JUDGE

 
